DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings have many numbers notating features of the claimed invention which are not supported/disclosed in the written specification.  A non-extensive list of number which are not supported by the specification are: 120, 1206, 1220, 1224, 1225, 1125, 1620, 1262, 1920, 2021, 2031, 2070, 2080, 2099, 2106, all elements of figures 22-23, and 2040. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 15-20 in the reply filed on May 14th, 2021 is acknowledged.
Applicant’s election of Group I in the reply filed on May 14th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14th, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rokitansky (WO 2005/055744). 	Regarding claim1, Rokitansky discloses a pectus bar apparatus (figure 1) having at least one elongated bar (1) having an offset bend (see figure below) between a first .

    PNG
    media_image1.png
    286
    994
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    829
    media_image2.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (US 2004/0117016).
Regarding claim 1, Abramson discloses a pectus bar apparatus (figure 1) having at least one elongated bar (10) having an offset bend (see figure below) between a first end (see figure below) and a second end (see figure below); at least one aperture (see figure below) near the first end and at least one aperture (see figure below) near the second end; a planar stabilizer (20) extending orthogonally from the elongated bar (figure 1); and a pair of opposing rib reveals (see figure below) located between the first end and the planar stabilizer. 	Regarding claim 2, Abramson discloses a connector channel (11) proximate the second end of the at least one elongated bar (figures 1, 2B).
    PNG
    media_image3.png
    488
    638
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 2004/0117016) in view of Smith (US 5,092,893).
 Regarding claims 3 and 4, Abramson discloses the claimed invention except for the teaching of a side of the at least one elongate bar includes a series of teeth and a portion of the connector channel includes a series of teeth.
Smith teaches a bar apparatus (40, figures 1, 5) wherein a portion of a side of the at least one elongated bar includes a series of teeth (44’s, figures 1-6 and 9-12) and having a connector channel (17), wherein a portion of the connector channel includes a series of teeth (21’s).  The teeth of the connector channel and the elongated bar engage one another to enhance locking between the two elements (column 5, lines 7-17).  
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the bar and connector channel of Abramson to have respective series of teeth as taught by Smith as the teeth engage one another to enhance locking between the two elements.

Allowable Subject Matter
Claims 6-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

RU 2496438 C2 (cited by Applicant) teaches an elongate bard having rib reveal structures, but fails to teach the pectus bar comprising at least one aperture, a stabilizer and a connector channel.
Martinez Ferro et al. (US 2021/0022782) additionally teaches two elongate bars, a connector(s), fastener(s) and a bar tool.  However, Martinez Ferro et al. does not qualify as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775